                     Case 1:20-cr-00351-SHS Document 40 Filed 08/31/21 Page 1 of 1




                                                     LAW O FFICES OF

                                              JEFFREY LICHTMAN
                                                   11 EAST 44TH STREET

                                                        SUITE 501

                                               NEW YORK, NEW YO RK 10017

JEFFRE Y LICHTMAN                                www .Jeffreylichtman .com
                                                                                                      PH : (2 12.) 5 B 1- 100 1
JEFFREY EINH O RN
                                                                                                      FX: (212) 581-4999
JASON GOLDMAN



                                                         August 31, 202 1

          BYECF
          Hon. Sidney H. Stein                                         MEMO ENDORSED
          United States District Judge
          Southern District of New York
          500 Pearl Street
          New York, New York 10007

                    Re: United States v. Philbrick, 20 CR 351 (SHS)

          Dear Judge Stein:

                  I am writing on behalf of defendant Inigo Philbrick and with the consent of the
          government to respectfully request that the September 14, 202 1 status conference in this matter
          be adjourned for 60 days. To briefly explain, we recently received extraordinarily voluminous
          discovery and are in the process of reviewing it with the defendant. The time that we seek will
          permit the defendant and counsel an opportunity to digest the material and consider any pretrial
          motions. Finally, the defendant consents to the exclusion of speedy trial time until the next
          scheduled conference.

                 Thank you for the Court' s consideration on this application; I remain available for a
          teleconference should Your Honor deem it necessary.



                                                         RespZ ' i t t e d ,



                                                         Jeffrey Lichtman

          cc:    All counsel (by ECF)
          The conference is adjourned to November 18, 2021, at 4:00 p.m. and will take place in Courtroom 23A.
          The time is excluded from calculation under the Speedy Trial Act from today until November 18, 2021.
          The Court finds that the ends of justice served by this continuance outweigh the best i9t?    f the..........           ,;;¢
          public and the defendant in a speedy trial pursuant to 18 U.S.C. Sec. 3161(h)(7)(A). ~         ..• A&,•                    •


          Dated: New York, New York
                 August 31 , 2021
